The judgment of the court was pronounced by
Slidell, J.
This is an action brought against the succession of Alexander Gordon to recover the amount of a promissory note drawn by Edward Wilson to the order of and endorsed by Alexander Gordon. The only evidence adduced at the trial of the cause was the note; a notarial protest of it; a notarial certificate of notice to the endorser, by service upon Edward Wilson, as administrator of his estate; and the probate proceedings in the'matter of Gordon's succession, by which it appears that Wilson, Bakeweli and Mrs. Gordon were his testamentary executors. There was judgment for the plaintiffs in the court below, and the defendant has appealed.
No objection is made to the notice because of its being addressed to Wilson, as administrator; it is admitted by the defendant’s counsel to be a notice to Wilson in his capacity of executor. But the objection made is, that there were two other executors who might have been notified; and that, under the circumstances, the notice to the executor Wilson was inoperative, because, as it is said, he was interested against the succession. The object of notice, says the appellant, is to enable the endorser to act for his own protection, and here the executor who was notified had a personal interest which would militate against the exercise of official diligence.
The answer to this objection is, that the deceased had confidence in Wilson, and chose to entrust to him, as one of his executors, the administration of his estate after his decease; and it is not for his representatives to say that his confidence was unworthily reposed, and to assume that Wilson would sacrifice sworn official duty to his individual interest.
Judgment affirmed, with costs.